Exhibit 99.3 This short form prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities.No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise. The securities have not been and will not be registered under the U.S. Securities Act of 1933. Accordingly, except as permitted under the Agency Agreement, these securities may not be offered or sold in the United States of America or to or for the account or benefit of a U.S. person as defined in Regulation S under the U.S. Securities Act of 1933 and this short form prospectus does not constitute an offer to sell or a solicitation of an offer to buy any of these securities within the United States. See “Plan of Distribution”. Information has been incorporated by reference in this short form prospectus from documents filed with the securities commissions or similar authorities in Canada in each of the provinces of British Columbia, Alberta, Ontario and Quebec (collectively, the “Commissions”).Copies of documents incorporated herein by reference may be obtained on request without charge from the Corporate Secretary of Olympus Pacific Minerals Inc. at Suite 500 – 10 King Street, Toronto, Ontario, M5C 1C3, telephone (416) 572-2525 and are also available electronically at www.sedar.com. Short Form Prospectus New Issue July 24, 2007 $25,000,000 31,250,000 Units This short form prospectus qualifies the distribution (the “Offering”) of an aggregate of 31,250,000 units (the “Units”) of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) at a price of $0.80 per Unit (the “Offering Price”) for gross proceeds to the Company of $25,000,000 pursuant to an agency agreement (the “Agency Agreement”) dated July 24, 2007 between the Company and each of Loewen Ondaatje, McCutcheon Ltd. and M Partners Inc. (collectively, the “Agents”).Each Unit consists of one common share of the Company (a “Share”) and one-half of one common share purchase warrant.Each whole common share purchase warrant (a “Warrant”) will entitle the holder to acquire one common share of the Company (a “Warrant Share”) at a price of $0.90 per Warrant Share for a period of 24 months after the closing of the Offering. The Company has also granted to the Agents an option (the “Agents’ Option”) exercisable, in whole or in part, at any time prior to 24 hours prior to the closing of the Offering, to increase the size of the Offering up to an additional 4,687,500 Units (the “Additional Units”), having the same terms as the Units, at the offering price set forth above for further gross proceeds of up to $3,750,000. This short form prospectus qualifies the distribution of the Agents’ Option and the Additional Units issuable upon exercise of the Agents’ Option.The price of the Units was determined by negotiation between the Company and the Agents.The Units will be separable into Shares and Warrants immediately following closing of the Offering.The outstanding common shares of the Company are listed for trading on the Toronto Stock Exchange (“TSX”) under the symbol “OYM”. On June 25, 2006, the last trading day before the announcement of the Offering, the closing price of the Company’s common shares on the TSX was $0.83. The TSX has conditionally approved the listing of the Shares (including Shares comprised in the Additional Units), the Agents’ Shares (defined below)), the Warrant Shares underlying the Warrants (including Warrant Shares underlying the Warrants comprised in the Additional Units) and the Agent’s Warrant Shares (defined below) on the TSX. The TSX has also conditionally approved the listing of the Warrants (including Warrants comprised in the Additional Units)and Agents’ Warrants (defined below) on the TSX at closing.Listing of the Shares, Warrant Shares, Agents’ Shares, Agents’ Warrant Shares, Warrants and Agents’ Warrants will be subject to the Company fulfilling all of the requirements of the TSX. - ii - Price: $0.80 per Unit Proceeds to the Price to Public Agents’ Fees(2) Company(3) Per Unit $0.80(1) $0.048 $0.752 Total(3) $25,000,000 $1,500,000 $23,500,000 Total if Agents’ Option Fully $28,750,000 $1,725,000 $27,025,000 Exercised(4) (1) Of the offering price, the Company, for its purposes, will allocate $0.77 to each Share and $0.03 to each one-half of one Warrant comprising the Units. Although the Company believes that the allocation is reasonable it is not binding on the holders or the Canadian Revenue Agency. (2) In addition to the Agents’ fee mentioned above, the Agents will also be granted non-transferable options (the “Compensation Options”) to acquire Units (each a “Agents’ Unit”) as is equal to 6% of the number of Units and Additional Units sold under the Offering. Each Agents’ Compensation Option will entitle the holder the right to acquire one Agents’ Unit at the Offering Price for a period of 24 months following the closing of the Offering. Each Agents’ Unit consists of one common share of the Company (a “Agents’ Share”) and one-half of one common shares purchase warrant (“Agents’ Warrants”). Each whole Agents’ Warrant will entitle the holder to acquire one common share of the Company (a “Agents’ Warrant Share”) at a price of $0.90 per Agents’ Warrant Share for a period of 24 months after the closing of the Offering. This short form prospectus qualifies the distribution of Agents’ Compensation Options. See “Plan of Distribution”. (3) After deducting the Agents’ fee but before deducting the expenses of the Offering, estimated to be $300,000. (4) The Company has granted to the Agents an Agents’ Option exercisable, in whole or in part, at any time prior to24hours prior to the closing of the Offering, to increase the size of the Offering up to 4,687,500 Additional Units at a price of $0.80 per Additional Unit. The Agents, as agents, conditionally offer the Units (including any Additional Units which may be issued upon the exercise of the Agents’ Option) on a best efforts basis, subject to prior sale if, as and when issued by the Company and accepted by the Agents in accordance with the conditions contained in the Agency Agreement referred to under “Plan of Distribution” and subject to approval of certain legal matters by Gowling Lafleur Henderson LLP, counsel for the Company, and by Fasken Martineau Dumoulin LLP, counsel for the Agents. Agents’ Position Maximum Size Exercise Period Exercise Price Agents’ Option Option to increase the size at any time prior to $ 0.80 per Additional Unit of the Offering up to 24 hours prior to the 4,687,500 Additional Closing Date Units Compensation Options Options to purchase up to 24 months from the $ 0.80 per Agents’ Unit 1,875,000 Agents’ Units(1) Closing Date (1 ) If the Agent’s Option is exercised in full an additional 281,250 compensation options will be granted to the Agents. Subscriptions will be received subject to rejection or allotment in whole or in part and the right is reserved to close the subscription books at any time without notice.Definitive certificates representing the Shares and Warrants comprising the Units are expected to be available for delivery at closing of the Offering which will take place on or about July 31, 2007 (the “Closing Date”), or such other date as may be agreed between the Company and the Agents. An investment in the Units involves a high degree of risk and must be considered speculative due to the nature of the Company’s business and the present stage of exploration and development of its mineral properties.Prospective investors should carefully consider the risk factors described under the heading “Risk Factors Relating to the Company’s Business”. - iii - TABLE OF CONTENTS Page CURRENCY
